
	
		I
		112th CONGRESS
		1st Session
		H. R. 3723
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Schilling (for
			 himself, Mr. Hultgren,
			 Mr. McKinley,
			 Mr. Schock, and
			 Mr. Walsh of Illinois) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to enter into contracts with health care
		  providers to improve access to health care for veterans who have difficulty
		  receiving treatment at a health care facility of the Department of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short title; sense of
			 Congress
			(a)Short
			 titleThis Act may be cited
			 as the Enhanced Veteran Healthcare
			 Experience Act of 2011.
			(b)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)the current health care system of the
			 Department of Veterans Affairs is neither fiscally efficient nor effective in
			 providing easily accessible treatment for all veterans;
				(2)health care can be provided more
			 efficiently to provide veterans with care that is available closer to where
			 they live and to allow veterans more flexibility in choosing their own doctors;
			 and
				(3)better health care can be provided to
			 veterans at little-to-no increased cost to the taxpayer by replacing the
			 fee-based care system of the Department with the veterans enhanced care
			 program, as described under section 2, and reprogramming funds to this
			 program.
				2.Enhanced contract care
			 authority for health care needs of veterans
			(a)In
			 general
				(1)Type of
			 careSubsection (a) of section 1703 of title 38, United States
			 Code, is amended to read as follows:
					
						(a)(1)The Secretary shall provide an eligible
				veteran with covered health services that are provided by a non-Department
				provider whom the Secretary enters into a contract with under this section if
				the Secretary determines that facilities of the Department are not capable
				of—
								(A)economically furnishing covered health
				services to such veteran because of geographical inaccessibility; or
								(B)furnishing covered health services to such
				veteran because such facilities lack the required personnel, resources, or
				ability.
								(2)In this subsection:
								(A)The term covered health
				services means, with respect to an eligible veteran, any hospital care,
				medical service, rehabilitative service, or preventative health service that is
				authorized to be provided by the Secretary to the veteran under this chapter or
				any other provision of law.
								(B)The term eligible veteran
				means a veteran enrolled in the health care system established under section
				1705(a) of this title who elects to receive care under this
				section.
								.
				(2)Qualified
			 providers; quality of careSuch section is amended by adding at
			 the end the following new subsections:
					
						(e)The Secretary may enter into a contract
				with a non-Department provider under this section if such provider—
							(1)demonstrates the ability to provide
				non-Department health care services to veterans;
							(2)meets or exceeds internal credentialing
				standards of the Department and standards of the Utilization Review
				Accreditation Commission;
							(3)has care coordinators who help veterans
				make, confirm, and keep medical appointments;
							(4)has—
								(A)a system that
				allows veterans to file complaints; and
								(B)a demonstrated
				ability to respond to potential quality indicators and patient safety events;
				and
								(5)has the ability to—
								(A)process claims
				from others in the network of the provider;
								(B)bill a third party
				(as defined in section 1725(f)(2) of this title) for care provided under this
				section, as appropriate; and
								(C)transmit directly
				to the Secretary any amounts received pursuant to subparagraph (B).
								(f)In carrying out
				this section, the Secretary shall ensure the following:
							(1)With respect to
				each medical center of the Department, the Secretary is consistent in
				determining the eligibility of veterans under subsection (a).
							(2)The Secretary
				includes care coordinators of a non-Department provider described in subsection
				(e)(3) in initiatives of the Department to provide patient-centered care and
				uses such coordinators when the Secretary is unable to assign a veteran a case
				manager from the Department.
							(3)The Department and
				a non-Department provider under this section exchange clinical information to
				improve both clinical decision-making and the care a veteran receives.
							(4)Both non-Department facilities under this
				section and Department facilities meet performance metrics regarding—
								(A)the quality of
				health care provided; and
								(B)the satisfaction
				of veterans.
								(5)A non-Department facility under this
				section or employee of the Department who exceeds performance metrics under
				paragraph (4) are eligible for incentive or bonus payments.
							(g)(1)Not later than October 31 of each year, the
				Secretary shall submit to the Committee of Veterans' Affairs of the Senate and
				the Committee on Veterans' Affairs of the House of Representatives a report on
				care provided under this section, including—
								(A)the cost to the Department;
								(B)the number of veterans receiving care
				under this section;
								(C)the quality of such care and the
				satisfaction of such veterans; and
								(D)other matters the Secretary considers
				appropriate.
								(2)Not later than March 1 of each odd-numbered
				year, the Secretary shall submit to the Committee of Veterans' Affairs of the
				Senate and the Committee on Veterans' Affairs of the House of Representatives a
				report on the allocation of resources with respect to care provided by the
				Department and by non-Department
				facilities.
							.
				(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall take
			 effect on October 1, 2012.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out section 1703 of title 38, United States Code, as amended
			 by this section, for fiscal year 2013 $5,000,000,000.
			
